                                          Case 4:18-cv-03389-HSG Document 53 Filed 07/02/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANGEL AGUILERA,                                     Case No. 18-cv-03389-HSG
                                   8                    Plaintiff,                           ORDER DENYING REQUEST TO
                                                                                             STAY
                                   9              v.
                                                                                             Re: Dkt. No. 49
                                  10     T. MOLINA, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff has filed a pro se action under 42 U.S.C. § 1983. Plaintiff has informed the Court
                                  14   that he will be transferred to another prison and has requested to stay this case until he arrives at
                                  15   his new housing location and receives his legal property. Dkt. No. 49. Plaintiff’s request is
                                  16   DENIED as unnecessary. There are no deadlines currently pending for plaintiff.
                                  17          This order terminates Dkt. No. 49.
                                  18          IT IS SO ORDERED.
                                  19   Dated: 7/2/2020
                                  20                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  21                                                     United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
